PER CURIAM.
Northshore Development Corporation and Roger Williams appeal the trial court’s order dismissing their second amended compulsory counterclaim against FDIC, as receiver for First American Bank and Trust. This is a non-final, non-appealable order and, therefore, this appeal must be dismissed for lack of jurisdiction. See Sarasota Cloth Fabric & Foam, Inc. v. Benes, 482 So.2d 574 (Fla. 5th DCA 1986); Dennis v. Pavlakos, 464 So.2d 1823 (Fla. 5th DCA 1985). This dismissal is without prejudice to the right of Northshore and Williams to challenge the trial court’s ruling on appeal from the final judgment in this cause.
DISMISSED.
HARRIS, C.J., and PETERSON and DIAMANTIS, JJ., concur.